34 So. 3d 141 (2010)
Jais PERETS, Appellant,
v.
Nathalie JONQUA, Appellee.
No. 3D09-943.
District Court of Appeal of Florida, Third District.
April 21, 2010.
Rehearing Denied May 28, 2010.
Richard Baron, Miami, for appellant.
Richard G. Dunberg, South Miami, for appellee.
Before COPE, GERSTEN, and SALTER, JJ.
PER CURIAM.
Affirmed. Saunders v. Bassett, 923 So. 2d 546, 548 (Fla. 1st DCA 2006).
COPE, J. (concurring).
It appears the trial court's order is consistent with Restatement (Third) of Foreign Relations Law of the United States § 823 cmt. d (1987).